        Case 5:18-cv-01983-LCB Document 127 Filed 01/27/21 Page 1 of 4                      FILED
                                                                                   2021 Jan-27 AM 09:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


 NUCLEAR DEVELOPMENT LLC,                  )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )      Case No.: 5:18-CV-01983-LCB
                                           )
 TENNESSEE VALLEY                          )                UNOPPOSED
 AUTHORITY,                                )
                                           )
       Defendant.                          )


      DEFENDANT’S UNOPPOSED* MOTION TO CONTINUE TRIAL
                         SETTING

      Defendant Tennessee Valley Authority (“TVA”) moves to continue the trial

of this action, which is currently set to begin on March 29, 2021, for at least 21

days. In support of this motion, TVA offers the following grounds:

      1.     As indicated in TVA’s prior notice (Doc. 126), TVA’s lead trial counsel

Matthew Lembke has another case set for trial in the Circuit Court of Shelby County,

Alabama, on March 30, 2020.

      2.     Mr. Lembke learned this week that an arbitration hearing in a matter

which is pending before the American Arbitration Association has been rescheduled

for the period March 18–26, 2021. While Mr. Lembke is not going to participate as

an advocate at the hearing in the matter because he is a necessary witness who will

testify at that hearing, he expects to be involved in other behind-the-scenes activities
        Case 5:18-cv-01983-LCB Document 127 Filed 01/27/21 Page 2 of 4




as a lawyer for the respondents throughout that arbitration. That would make

preparation for the trial in this matter very difficult.

      3.     The current trial setting occurs during the week leading up to

Easter. TVA’s trial representative, who is also a witness in the matter, has informed

TVA that he cannot be available on Thursday or Friday of that week due to personal

religious observation during Holy Week.

      4.     TVA is unaware of any conflicts that it has between April 19, 2021, and

May 19, 2021.

      5.     *Nuclear Development requested that the following statement be

included in this motion: Nuclear Development has no issue with the current trial

start date of March 29, 2021, and its representatives and live witnesses have made

themselves available to appear at that time. Notwithstanding, Nuclear Development

does not oppose TVA’s motion to continue where it is based on unavoidable

conflicts. If this trial date is to be rescheduled, Nuclear Development requests a

telephonic conference with the Court to discuss potential dates so as to avoid

additional conflicts that either side may be aware of at the time of such conference.

Keeping in mind the need for resolution of this matter, Nuclear Development will

cooperate with the Court’s calendar to the fullest extent possible.

       WHEREFORE, PREMISES CONSIDERED, TVA requests that this Court

continue the current trial setting for at least 21 days.


                                            2
 Case 5:18-cv-01983-LCB Document 127 Filed 01/27/21 Page 3 of 4




Respectfully submitted this 27th day of January, 2021.


                               s/ Matthew H. Lembke
                               Attorney for Defendant


                               OF COUNSEL:

                               Matthew H. Lembke
                               Riley McDaniel
                               BRADLEY ARANT BOULT CUMMINGS LLP
                               1819 Fifth Avenue North
                               Birmingham, Alabama 35203-2119
                               Telephone: (205) 521-8000
                               Facsimile: (205) 521-8800
                               mlembke@bradley.com
                               rmcdaniel@bradley.com

                               David D. Ayliffe
                               Jill McCook
                               Office of the General Counsel
                               TENNESSEE VALLEY AUTHORITY
                               400 West Summit Hill Drive, WT6
                               Knoxville, Tennessee 37902
                               Telephone: (865) 632-3052
                               ddayliffe@tva.gov
                               jemccook@tva.gov




                                  3
       Case 5:18-cv-01983-LCB Document 127 Filed 01/27/21 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 27, 2021, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        4
